DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant amended claims 1 – 12 and 14 beyond Formalities, 112(b) and 101 Rejections.
Applicant cancelled claim 13.
The pending claims are 1 – 12 and 14 [Page 7 lines 1 – 3].

Applicant cites MPEP2164.01 regarding Examiner’s Claim Objections [Page 7 lines 4 – 13].  The Examiner notes it is very unclear which Objections are argued, but in view of the amended claims, the Claim Objections will be reconsidered.
Applicant amended the claims to address Examiner’s 112(b) Rejections [Page 7 lines 14 – 15].  Examiner reconsiders the Rejection in view of the amended claims.
Applicant amended the claims to address Examiner’s 101 Rejections [Page 7 line 16 – Page 8 line 14].  Applicant in making arguments cites the 2019 Revised PEG regarding treatment under Step 2 regarding the claims.  The Examiner notes Step 2 (Abstract Idea) analysis was not the thrust of the 101 Rejections, but instead transitory media / software per se / signal or carrier wave implementation or embodiments were the thrusts of the 101 Rejections made.  Examiner reconsiders the Rejections in view of the amended claims.

The Examiner notes while the Applicant did not respond (agree or not) to the Functional Analysis, the section will be updated in view of the amended claims.

Applicant's arguments filed June 1st, 2022 [Page 8 line 15 – Page 10 line 8] have been fully considered but they are not persuasive.
First, the Applicant recites the references against the Independent claims and gives a brief summary of Seeth [Page 8 lines 15 – 18].
Second, the Applicant recites portions of amended independent claim 1 [Page 8 line 21 – Page 9 line 6] and Specification support for the amended claims [Page 9 lines 7 – 19].
Third, the Applicant broadly contends the prior art against the independent claims does not teach the features in the amended claims [Page 9 lines 20 – 24].  However, the features claimed are broader or recited in part in dependent claims 3 – 9 and thus are taught by Barreto and Ying for at least the reasons given (e.g. Barreto teaches edge points (claim 3) and projection techniques while Ying teaches use of spheres / great circles (claim 4) for projection error checks to determine if re-calibration / calibration is needed of the cameras).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Fourth, the Applicant contends dependent claim 10 and 11 are allowable for at least the reasons given for claim 1 [Page 9 lines 25 – 26].
Fifth, the Applicant contends claim 2 is allowable for at least the reasons given for claim 1 [Page 9 lies 27 – 31].
Sixth, the Applicant contends claims 3 – 9 and 12 – 14 are allowable for at least the reasons given for claim 1 [Page 10 lines 1 – 8].  The Examiner observes in the Third point some of the amended features are recited in the dependent claims and thus Barreto and Ying at least render obvious the amended independent claims.
While the Applicant’s points may be understood, the Examiner respectfully disagrees and thus maintains the Rejection.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (European Patent Application 18169389.6 filed on April 26th, 2018).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 4th, 2021 was filed before the mailing date of the First Action on the Merits (mailed March 31st, 2022).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Interpretation – Functional Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitation(s) is/are: “a camera configured to …” in claims 1, 3, and 11.
Such claim limitation(s) is/are: “a processor configured to …” in claims 1 and 3 – 11.
Such claim limitation(s) is/are: “a fisheye camera” in claim 2.

The Examiner observes the terms “camera”, “fisheye camera”, and “processor” connote sufficient structure to one of ordinary skill in the art.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 1 – 12 and 14 are objected to because of the following informalities:
Regarding claim 1, the metes and bounds of the list for “at least one of the following  …” limitation appear Indefinite since the Applicant relies on indentations and tabulations applies to the claims and lacks identifiers (e.g. labelling projection errors, use of “1”, “2”, and “3” identifiers or letters in an outline format) to attempt to have the three “determining” limitations which follow be the conditions tested.  Further, the last “an perform(ing)” limitation may be construed as being one of the tests to fulfill the “at least one of” clause instead of being treated as the next / subsequent limitation after at least one of the three tests are performed.
Regarding claims 11 – 12 and 14, see claim 1 for similar reasoning and thus are similarly Objected.
Regarding claims 2 – 10, the dependent claims do not cure the deficiencies of independent claim 1 from which they depend and thus are similarly Objected.

Regarding claim 3, the use of a “raw image” appears to not further limit the “image data” acquired in claim 1 thus it is unclear how claim 3 is further limiting claim 1.
Regarding claim 4, the “circle” claimed is unclear how the circle further limits the circle of claim 1 from which it depends.  Similar reasoning applies as how the “unit sphere” further limits the claimed “sphere” in claim 1.  Further the claimed “circle” appears to lack antecedent basis in view of claim 1.
Regarding claim 5, the “fitted circle” is unclear how it further limits the circle of claim 1 and also raises antecedent basis issues.
Regarding claim 6, one of ordinary skill in the art understands a circle and sphere as conic sections and thus it is unclear how claim 6 further limits claim 1 as claim 6 appears to broaden claim 1 at least from which it depends.
Regarding claim 7, see claim 6 for similar reasoning regarding the “conic curve” claimed as claim 1 has selected the conic curves.
Regarding claim 8, the claim appears to not further limit the “distance” used as a potential error metric of claim 1 and further does not illustrate a relationship between the claimed “error” of claim 8 and “distance in claim 1 thus additionally weighing as not further limiting claim 1.
Regarding claim 9, see claim 8 for similar reasoning as there is not connection to the “distance” computation of claim 1 made to further limit claims 1 or 8.
Regarding claim 10, the “predefined threshold” used is unclear how the limitation relates to the “whether” limitation of claim 1 or what feature of claim 1 is being further limited regarding the calibration of intrinsic parameters.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "edge points" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the predefined threshold" in lines 2 – 3.  There is insufficient antecedent basis for this limitation in the claim (the feature was struck in claim 1 without correction of dependent claims).
Claim 10 recites the limitation "a calibration" in lines 2 – 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seetharaman, et al. (US PG PUB 2017/0186164 A1 referred to as “Seeth” throughout), and further in view of Aratani, et al. (US PG PUB 2013/0135463 A1 referred to as “Aratani” throughout), Barreto, et al. (US Patent #9,438,897 B2 referred to as “Barreto” throughout), and Xianghua YING et al., ("Fisheye Lenses Calibration Using Straight-Line Spherical Perspective Projection Constraint", January 1, 2005, Computer Vision - ACCV 2006 Lecture Notes in Computer Science, LNCS, Springer, Berlin, ISBN: 978-3-540-31244-4, pages 61 to 70 referred to as “Ying” throughout) [Cited in Applicant’s March 4th, 2021 IDS as NPL Item AE].

Regarding claim 1, Seeth teaches a vehicle imaging system that re-calibrates the camera parameters based on projections (e.g. re-projections / back projection / projection) and minimizes an error.  Seeth adjusts camera parameters to achieve a minimum error based on projections which does achieve an objective / meets a threshold (a minimum).  While achieving a minimum meets a threshold of error as would be readily recognized by one of ordinary skill in the art, Aratani teaches thresholds to trigger recalibration to modify Seeth’s teaching and image processing techniques in addition to those of Seeth addressing projection error handling.  Barreto teaches the use of image processing techniques including fittings including edge point use to determine error / calibration of the camera parameters.  Ying supplements Barreto’s teachings with additional image processing techniques and illustrates clearer usage of original images for edge point determination and fitting with spheres and circles to suggest modifications to at least Barreto to remedy contrasts / obvious variants of the teachings of Barreto.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seeth’s image processing algorithm to include the use of thresholds to trigger calibration as taught / suggested by Aratani and use edge point detection and calibration of camera parameter techniques as taught by Barreto with the use of Barreto’s edge point detection in original images as taught by Ying.  The combination teaches
a camera system for a vehicle [Seeth Paragraphs 14 – 15 (obvious variants of vehicles to use including terrestrial ones in which the vehicles include a camera)], comprising: 
a camera configured to acquire image data of a surrounding of the vehicle [Seeth Figures 4 and 10 (exemplary images / FOV captured form the imaging system from a vehicle) as well as Paragraphs 14 – 15 (vehicle based imaging system and variants thereof), 62 (imaging from a vehicle and rendering obvious the number of cameras in the system – see Paragraph 73 as well), and 68 – 70 (volumes / FOVs of cameras and capturing images surrounding the vehicle the imager / camera is on)]; and
a processor [Seeth Paragraphs 14 – 15 (camera system with a computer processor to processing / updating camera position / parameters)], configured to:
determine that a calibration of an intrinsic parameter of the camera system is required [Seeth Paragraphs 5 and 64 – 65 (intrinsic parameters to update and lumped into usage of addressing camera parameters with calibration considerations with error minimization to determine parameters in relationship with projections); Regarding the “whether” and “required” features of the claim (rendering obvious a threshold test based on errors) Aratani Figures 3, 4, 10, 11, 17, and 18 (see at least reference characters S3100, S10100, S18100) as well as Paragraphs 15 (lens distortion and camera parameters to update based on error – to combine with the intrinsic parameters as taught by Seeth and in view of Paragraphs 80 and 118 (parameters of the imaging device / camera), 59 – 61, 84 – 87 (determination based on error detected to actively update the parameters of the camera / calibrate the camera parameters), and 132], by at least one of the following:
determining that an error in a back projection of edge points in the image data projected to edge points on a sphere exceeds an error threshold, the error in the back projection determined as a distance from the edge points to a circle on the sphere [See “reprojection” limitation for citations where Seeth in Paragraphs 64- 65 and 73 renders obvious various projection techniques to use (e.g. back projection or re-projection) thus similar reasoning / citations are applicable],
determining that an error in a forward projection of the edge points on the sphere projected to the edge points on the image data exceeds the error threshold, the error in the forward projection determined as a distance from the edge points to a curve in the image data [See “reprojection” limitation for citations where Seeth in Paragraphs 64- 65 and 73 renders obvious various projection techniques to use (e.g. re-projection as including forwards projection) and Ying Pages 63 – 64 where the projection de3scribed renders obvious the use of a forward projection technique thus similar reasoning / citations are applicable], and
determining that an error in a reprojection of the edge points in the image data projected to the edge points on a sphere and then projected back to the edge points in the image data exceeds the error threshold, the error in the reprojection determined as a distance from the edge points to the curve in the image data [Seeth Figures 1 – 2 (calibration based on error / projection error), 6, and 10 – 11 as well as Paragraphs 64 – 65 and 73 (back projection and reprojection errors (using a RMS error / distance error metric) to be combined / modified with Ying’s projections techniques); Aratani Figures 3, 10, and 18 as well as Paragraphs 80 – 84 and 113 – 119 (rendering obvious the reprojection error and RMS error statistic used to compare to a threshold value as a distance to represent the error); Barreto Figures 4 – 5 (subfigures included) and 7 – 8 as well as Column 4 lines 27 – 36 (unit circle projections used), Column 8 line 4 – Column 9 line 24 (edge point determination in which an intermediate image is used and using conic curve fitting (one of ordinary skill in the art recognizes a sphere and a circle as conic curves) for edge points in which at least algorithms in Stehle and reference [23] (Fitzgibbon paper on using ellipses for the fitting) are suggested rendering obvious to one of ordinary skill in the art a known algorithm used to perform the conic curve fitting (e.g. circles or ellipses – additionally see at least Ying Section 4.3)); Ying Figures 2 – 4 (subfigures included) as well as Section 1 (Page 62 Paragraph of Section 1 in which the “actual image” is used for projecting image curves to determine edge points (suggests working in actual / raw image for Barreto), Section 2 (in particular Steps 2 – 4 and Pages 63 – 64 where the great circle of the unit sphere is a circle on the unit sphere which is a result of the claimed projection) and Section 4 (the 2 Paragraphs on page 65 where the image curve are used to detect / process edge points in the raw image as recognized by one of ordinary skill in the art and also fitting the great circle of the sphere to the edge points / curves via projection as suggested / taught by Seeth and Barreto))], and
perform the calibration of an intrinsic parameter of the camera system when the calibration is determined to be required [Seeth Figures 1 – 2 (see optimization of parameters) as well as Paragraphs 5 and 64 – 65 (intrinsic parameters to update and lumped into usage of addressing camera parameters with calibration considerations with error minimization to determine parameters in relationship with projections) and 73 (errors to trigger calibration); Regarding the “required” features of the claim (rendering obvious a threshold test based on errors) Aratani Figures 3, 4, 10, 11, 17, and 18 (see at least reference characters S3100, S10100, S18100 for using thresholds to render obvious the “required” feature of the claim) as well as Paragraphs 15 (lens distortion and camera parameters to update based on error – to combine with the intrinsic parameters as taught by Seeth and in view of Paragraphs 80 and 118 (parameters of the imaging device / camera), 59 – 61 (conditions based on recommendations based on error thresholds for calibration of parameters to be performed), 80 – 88 (determination based on error detected to actively update the parameters of the camera / calibrate the camera parameters), 115 – 120 (calibrating parameters of the image capture device / camera), and 132].
The motivation to combine Aratani with Seeth is to combine features in the same / related field of invention of sensor / camera calibration while obtaining images for display to a user [Aratani Paragraphs 6 – 9 and 15 – 16] in order to improve sensor / camera accuracy for imaging and displaying of images [Aratani Paragraphs 16 – 19 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
The motivation to combine Barreto with Aratani and Seeth is to combine features in the same / related field of invention of real time correcting lens distortion / calibrations of cameras [Barreto Column 1 lines 17 – 53 and Column 2 lines 28 – 53] in order improve real time performance be requiring less image input and pipelined processing [Barreto Column 3 lines 38 – 58 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
The motivation to combine Ying with Barreto, Aratani, and Seeth is to combine features in the same / related field of invention of calibration / camera parameter determination for wide angle FOVs (or lenses) / fish eye lenses [Ying Section 1] in order to improve performance and accuracy of the calibration of the imagers used [Ying Section 1 Last Paragraph where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Seeth, Aratani, Barreto, and Ying which will be used throughout the Rejection.

Regarding claim 2, Seeth teaches a vehicle imaging system that re-calibrates the camera parameters based on projections (e.g. re-projections / back projection / projection) and minimizes an error.  Seeth adjusts camera parameters to achieve a minimum error based on projections which does achieve an objective / meets a threshold (a minimum).  While achieving a minimum meets a threshold of error as would be readily recognized by one of ordinary skill in the art, Aratani teaches thresholds to trigger recalibration to modify Seeth’s teaching and image processing techniques in addition to those of Seeth addressing projection error handling.  Barreto teaches the use of image processing techniques including fittings including edge point use to determine error / calibration of the camera parameters.  Ying supplements Barreto’s teachings with additional image processing techniques and illustrates clearer usage of original images for edge point determination and fitting with spheres and circles to suggest modifications to at least Barreto to remedy contrasts / obvious variants of the teachings of Barreto.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seeth’s image processing algorithm to include the use of thresholds to trigger calibration as taught / suggested by Aratani and use edge point detection and calibration of camera parameter techniques as taught by Barreto with the use of Barreto’s edge point detection in original images as taught by Ying.  The combination teaches
wherein the camera is a fisheye camera [Barreto Column 5 lines 42 – 52 (fish-eye lens used in a camera to incorporate into Seeth’s or Aratani’s cameras rendering obvious the feature of the pending claim)].
See claim 1 for the motivation to combine Seeth, Aratani, Barreto, and Ying.

Regarding claim 3, Seeth teaches a vehicle imaging system that re-calibrates the camera parameters based on projections (e.g. re-projections / back projection / projection) and minimizes an error.  Seeth adjusts camera parameters to achieve a minimum error based on projections which does achieve an objective / meets a threshold (a minimum).  While achieving a minimum meets a threshold of error as would be readily recognized by one of ordinary skill in the art, Aratani teaches thresholds to trigger recalibration to modify Seeth’s teaching and image processing techniques in addition to those of Seeth addressing projection error handling.  Barreto teaches the use of image processing techniques including fittings including edge point use to determine error / calibration of the camera parameters.  Ying supplements Barreto’s teachings with additional image processing techniques and illustrates clearer usage of original images for edge point determination and fitting with spheres and circles to suggest modifications to at least Barreto to remedy contrasts / obvious variants of the teachings of Barreto.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seeth’s image processing algorithm to include the use of thresholds to trigger calibration as taught / suggested by Aratani and use edge point detection and calibration of camera parameter techniques as taught by Barreto with the use of Barreto’s edge point detection in original images as taught by Ying.  The combination teaches
wherein the camera [See claim 1 for citations] is configured to acquire a raw image [Seeth Paragraphs 4 (raw images used as inputs for calibration / parameter determination) and 14 – 15 (camera produces images – combine with Paragraph 4 for raw images input)], and wherein the processor is configured to determine edge points [See claim 1 regarding “processor” for citations; Barreto Figure 4 (subfigures included) as well as Column 8 line 44 – Column 9 line 21 (edge point determination in which an intermediate image is used)] in the raw image [Ying Figures 3 and 4 (subfigures included) as well as Section 1 (Page 62 Paragraph of Section 1 in which the “actual image” is used for projecting image curves to determine edge points (suggests working in actual / raw image for Barreto) and Section 4 (the 2 Paragraphs on page 65 where the image curve are used to detect / process edge points in the raw image as recognized by one of ordinary skill in the art)].
See claim 1 for the motivation to combine Seeth, Aratani, Barreto, and Ying.

Regarding claim 4, Seeth teaches a vehicle imaging system that re-calibrates the camera parameters based on projections (e.g. re-projections / back projection / projection) and minimizes an error.  Seeth adjusts camera parameters to achieve a minimum error based on projections which does achieve an objective / meets a threshold (a minimum).  While achieving a minimum meets a threshold of error as would be readily recognized by one of ordinary skill in the art, Aratani teaches thresholds to trigger recalibration to modify Seeth’s teaching and image processing techniques in addition to those of Seeth addressing projection error handling.  Barreto teaches the use of image processing techniques including fittings including edge point use to determine error / calibration of the camera parameters.  Ying supplements Barreto’s teachings with additional image processing techniques and illustrates clearer usage of original images for edge point determination and fitting with spheres and circles to suggest modifications to at least Barreto to remedy contrasts / obvious variants of the teachings of Barreto.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seeth’s image processing algorithm to include the use of thresholds to trigger calibration as taught / suggested by Aratani and use edge point detection and calibration of camera parameter techniques as taught by Barreto with the use of Barreto’s edge point detection in original images as taught by Ying.  The combination teaches
wherein the processor [See claim 1 for “processor” citations] is configured to project the raw image with the edge points to a camera ray [See claim 3 for citations and regarding “camera ray” see at least Seeth Paragraphs 64 – 65 and 73 (reprojection using rays with the camera center rendering obvious the use of “camera ray” to be regarded as an obvious variant in understanding Ying’s straight line projection techniques and space points taught)], wherein the camera ray comprises a unit sphere with radius 1 [Ying Figures 2 – 4 (subfigures included) as well as Section 2 (see at least step 2 on Page 63 where a unit sphere is projected – where one of ordinary skill understands by definition a unit sphere has a radius of 1)], wherein lines in reality are represented as part of a circle on the surface of the unit sphere [Ying Figures 3 – 4 (subfigures included) as well as Section 2 Steps 2 – 4 (Pages 63 – 64 where the great circle of the unit sphere is a circle on the unit sphere), Section 4 Page 65, and Sections 4.1 – 4.2 (great circle fitting)], and
wherein the processor is further configured to fit a circle through the edge points in the camera ray [Ying Figures 3 – 4 (subfigures included) as well as Section 4 (Page 65), 4.1 – 4.2 (fitting of the great circle through the line curve / edge points determined (see previous Ying and Seeth citations))].
See claim 1 for the motivation to combine Seeth, Aratani, Barreto, and Ying.

Regarding claim 5, Seeth teaches a vehicle imaging system that re-calibrates the camera parameters based on projections (e.g. re-projections / back projection / projection) and minimizes an error.  Seeth adjusts camera parameters to achieve a minimum error based on projections which does achieve an objective / meets a threshold (a minimum).  While achieving a minimum meets a threshold of error as would be readily recognized by one of ordinary skill in the art, Aratani teaches thresholds to trigger recalibration to modify Seeth’s teaching and image processing techniques in addition to those of Seeth addressing projection error handling.  Barreto teaches the use of image processing techniques including fittings including edge point use to determine error / calibration of the camera parameters.  Ying supplements Barreto’s teachings with additional image processing techniques and illustrates clearer usage of original images for edge point determination and fitting with spheres and circles to suggest modifications to at least Barreto to remedy contrasts / obvious variants of the teachings of Barreto.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seeth’s image processing algorithm to include the use of thresholds to trigger calibration as taught / suggested by Aratani and use edge point detection and calibration of camera parameter techniques as taught by Barreto with the use of Barreto’s edge point detection in original images as taught by Ying.  The combination teaches
wherein the processor [See claim 1 for “processor” citations] is configured to determine inlier points [Seeth Paragraph 71 (inlier points used for calibrating / determining camera parameters – similar teaching / algorithm to that of Barreto in Column 9 lines 1 – 21 such as the use of RANSAC to determine inlier points and reject outlier points)] of the fitted circle in the camera ray [Ying Figures 3 – 4 (subfigures included) as well as Section 2 (see at least steps 2 – 3) and Section 4 (Page 65) and Sections 4.1 – 4.2 (fitting the great circle onto the sphere / projecting onto the great circle)], wherein the inlier points are part of the determined edge points [Barreto Figures 4 – 5 as well as Column 4 lines 27 – 36 (unit circle projections used), Column 9 lines 1 – 21 (see Step 4 in particular where the “avoid … outliers” teachings serve as a nexus with the previous Seeth teachings of “inlier points” and the edge points are within the unit sphere / great circle or projected to be such)].
See claim 1 for the motivation to combine Seeth, Aratani, Barreto, and Ying.

Regarding claim 6, Seeth teaches a vehicle imaging system that re-calibrates the camera parameters based on projections (e.g. re-projections / back projection / projection) and minimizes an error.  Seeth adjusts camera parameters to achieve a minimum error based on projections which does achieve an objective / meets a threshold (a minimum).  While achieving a minimum meets a threshold of error as would be readily recognized by one of ordinary skill in the art, Aratani teaches thresholds to trigger recalibration to modify Seeth’s teaching and image processing techniques in addition to those of Seeth addressing projection error handling.  Barreto teaches the use of image processing techniques including fittings including edge point use to determine error / calibration of the camera parameters.  Ying supplements Barreto’s teachings with additional image processing techniques and illustrates clearer usage of original images for edge point determination and fitting with spheres and circles to suggest modifications to at least Barreto to remedy contrasts / obvious variants of the teachings of Barreto.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seeth’s image processing algorithm to include the use of thresholds to trigger calibration as taught / suggested by Aratani and use edge point detection and calibration of camera parameter techniques as taught by Barreto with the use of Barreto’s edge point detection in original images as taught by Ying.  The combination teaches
wherein the processor [See claim 1 for “processor” citations] is configured to fit a conic curve through the inlier points in the raw image [See claim 5 for citations of “inlier points” and claim 3 for citations of the “raw image” and further Barreto Figures 4 and 8 as well as Column 8 line 4 – Column 9 line 24 (Section D – using a conic curve to fit points that are not outliers determined for a raw image (similar processing for inlier points determined in Seeth – see claim 5))].
See claim 1 for the motivation to combine Seeth, Aratani, Barreto, and Ying.

Regarding claim 7, Seeth teaches a vehicle imaging system that re-calibrates the camera parameters based on projections (e.g. re-projections / back projection / projection) and minimizes an error.  Seeth adjusts camera parameters to achieve a minimum error based on projections which does achieve an objective / meets a threshold (a minimum).  While achieving a minimum meets a threshold of error as would be readily recognized by one of ordinary skill in the art, Aratani teaches thresholds to trigger recalibration to modify Seeth’s teaching and image processing techniques in addition to those of Seeth addressing projection error handling.  Barreto teaches the use of image processing techniques including fittings including edge point use to determine error / calibration of the camera parameters.  Ying supplements Barreto’s teachings with additional image processing techniques and illustrates clearer usage of original images for edge point determination and fitting with spheres and circles to suggest modifications to at least Barreto to remedy contrasts / obvious variants of the teachings of Barreto.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seeth’s image processing algorithm to include the use of thresholds to trigger calibration as taught / suggested by Aratani and use edge point detection and calibration of camera parameter techniques as taught by Barreto with the use of Barreto’s edge point detection in original images as taught by Ying.  The combination teaches
wherein the processor [See claim 1 for “processor” citations] is configured to use a conic fitting algorithm to fit the conic curve through the inlier points in the raw image [See claim 5 for citations of “inlier points” and claim 3 for citations of the “raw image” and further Barreto Figures 4 and 7 – 8 as well as Column 8 line 4 – Column 9 line 24 (Section D – using a conic curve to fit points that are not outliers determined for a raw image in which at least algorithms in Stehle and reference [23] (Fitzgibbon paper on using ellipses for the fitting) are suggested rendering obvious to one of ordinary skill in the art a known algorithm used to perform the conic curve fitting (e.g. circles or ellipses – additionally see at least Ying Section 4.3))].
See claim 1 for the motivation to combine Seeth, Aratani, Barreto, and Ying.

Regarding claim 8, Seeth teaches a vehicle imaging system that re-calibrates the camera parameters based on projections (e.g. re-projections / back projection / projection) and minimizes an error.  Seeth adjusts camera parameters to achieve a minimum error based on projections which does achieve an objective / meets a threshold (a minimum).  While achieving a minimum meets a threshold of error as would be readily recognized by one of ordinary skill in the art, Aratani teaches thresholds to trigger recalibration to modify Seeth’s teaching and image processing techniques in addition to those of Seeth addressing projection error handling.  Barreto teaches the use of image processing techniques including fittings including edge point use to determine errors (e.g. RMS error to combine with Aratani’s use of error) / calibration of the camera parameters.  Ying supplements Barreto’s teachings with additional image processing techniques and illustrates clearer usage of original images for edge point determination and fitting with spheres and circles to suggest modifications to at least Barreto to remedy contrasts / obvious variants of the teachings of Barreto.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seeth’s image processing algorithm to include the use of thresholds to trigger calibration as taught / suggested by Aratani and use edge point detection and calibration of camera parameter techniques as taught by Barreto with the use of Barreto’s edge point detection in original images as taught by Ying and Barreto’s use of errors (e.g. RMS error) as the errors compared against threshold taught by Aratani.  The combination teaches
wherein the processor [See claim 1 for “processor” citations] is configured to determine the error between the edge points and the fitted conic curve in the raw image [Barreto Figures 5 – 8 (subfigures included – see in particular Figure 7 showing RMS error metric used) as well as Column 2 line 54 – Column 3 line 21 (selection of error metric rendered an obvious design choice for comparing fits), Column 8 line 4 – Column 9 line 24 (Section D – using a conic curve to fit points that are not outliers determined for a raw image), and Column 12 lines 1 – 32 (RMS (root mean square) error metric for reprojection error selected to combine with the algorithm of Section D in determining the fit of the conic curve (projection) to the edge / boundary non-outlier points)].
See claim 1 for the motivation to combine Seeth, Aratani, Barreto, and Ying.

Regarding claim 9, Seeth teaches a vehicle imaging system that re-calibrates the camera parameters based on projections (e.g. re-projections / back projection / projection) and minimizes an error.  Seeth adjusts camera parameters to achieve a minimum error based on projections which does achieve an objective / meets a threshold (a minimum).  While achieving a minimum meets a threshold of error as would be readily recognized by one of ordinary skill in the art, Aratani teaches thresholds to trigger recalibration to modify Seeth’s teaching and image processing techniques in addition to those of Seeth addressing projection error handling.  Barreto teaches the use of image processing techniques including fittings including edge point use to determine errors (e.g. RMS error to combine with Aratani’s use of error) / calibration of the camera parameters.  Ying supplements Barreto’s teachings with additional image processing techniques and illustrates clearer usage of original images for edge point determination and fitting with spheres and circles to suggest modifications to at least Barreto to remedy contrasts / obvious variants of the teachings of Barreto.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seeth’s image processing algorithm to include the use of thresholds to trigger calibration as taught / suggested by Aratani and use edge point detection and calibration of camera parameter techniques as taught by Barreto with the use of Barreto’s edge point detection in original images as taught by Ying and Barreto’s use of errors (e.g. RMS error) as the errors compared against threshold taught by Aratani.  The combination teaches wherein the processor [See claim 1 for “processor” citations] is configured to determine the error between the edge points and the fitted conic curve in the raw image by the root means square method [Barreto Figures 5 – 8 (subfigures included – see in particular Figure 7 showing RMS error metric used) as well as Column 2 line 54 – Column 3 line 21 (selection of error metric rendered an obvious design choice for comparing fits), Column 8 line 4 – Column 9 line 24 (Section D – using a conic curve to fit points that are not outliers determined for a raw image), and Column 12 lines 1 – 32 (RMS (root mean square) error metric for reprojection error selected to combine with the algorithm of Section D in determining the fit of the conic curve (projection) to the edge / boundary non-outlier points)].
See claim 1 for the motivation to combine Seeth, Aratani, Barreto, and Ying.

Regarding claim 10, Seeth teaches a vehicle imaging system that re-calibrates the camera parameters based on projections (e.g. re-projections / back projection / projection) and minimizes an error.  Seeth adjusts camera parameters to achieve a minimum error based on projections which does achieve an objective / meets a threshold (a minimum).  While achieving a minimum meets a threshold of error as would be readily recognized by one of ordinary skill in the art, Aratani teaches thresholds to trigger recalibration to modify Seeth’s teaching and image processing techniques in addition to those of Seeth addressing projection error handling.  Barreto teaches the use of image processing techniques including fittings including edge point use to determine error / calibration of the camera parameters.  Ying supplements Barreto’s teachings with additional image processing techniques and illustrates clearer usage of original images for edge point determination and fitting with spheres and circles to suggest modifications to at least Barreto to remedy contrasts / obvious variants of the teachings of Barreto.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seeth’s image processing algorithm to include the use of thresholds to trigger calibration as taught / suggested by Aratani and use edge point detection and calibration of camera parameter techniques as taught by Barreto with the use of Barreto’s edge point detection in original images as taught by Ying.  The combination teaches
wherein the processor [See claim 1 for “processor” citations] is configured to trigger a calibration of the intrinsic parameter if the predefined threshold is exceeded [Seeth Figures 1 – 2 (see optimization step performed) as well as Paragraphs 64 – 65 and 73 render obvious use of errors for calibration, the threshold test is to be combined / modified as taught be Aratani Figures 3, 10, and 18 (see at least reference characters S3100, S10100, S18100) render obvious the claim limitation when the error exceeds a threshold value as well as Paragraphs 59 – 61 (conditions based on recommendations based on error thresholds for calibration of parameters to be performed), 80 – 58 and 115 – 120 (calibrating parameters of the image capture device / camera)].
See claim 1 for the motivation to combine Seeth, Aratani, Barreto, and Ying.

Regarding claim 11, Seeth teaches a vehicle imaging system that re-calibrates the camera parameters based on projections (e.g. re-projections / back projection / projection) and minimizes an error.  Seeth adjusts camera parameters to achieve a minimum error based on projections which does achieve an objective / meets a threshold (a minimum).  While achieving a minimum meets a threshold of error as would be readily recognized by one of ordinary skill in the art, Aratani teaches thresholds to trigger recalibration to modify Seeth’s teaching and image processing techniques in addition to those of Seeth addressing projection error handling.  Barreto teaches the use of image processing techniques including fittings including edge point use to determine error / calibration of the camera parameters.  Ying supplements Barreto’s teachings with additional image processing techniques and illustrates clearer usage of original images for edge point determination and fitting with spheres and circles to suggest modifications to at least Barreto to remedy contrasts / obvious variants of the teachings of Barreto.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seeth’s image processing algorithm to include the use of thresholds to trigger calibration as taught / suggested by Aratani and use edge point detection and calibration of camera parameter techniques as taught by Barreto with the use of Barreto’s edge point detection in original images as taught by Ying.  The combination teaches a vehicle [Seeth Paragraphs 14 – 15 (various vehicular embodiments with a camera system for imaging)] comprising the camera system according to claim 1 [See claim 1 for citations].
See claim 1 for the motivation to combine Seeth, Aratani, Barreto, and Ying.

Regarding claim 12, Seeth teaches a vehicle imaging system that re-calibrates the camera parameters based on projections (e.g. re-projections / back projection / projection) and minimizes an error.  Seeth adjusts camera parameters to achieve a minimum error based on projections which does achieve an objective / meets a threshold (a minimum).  While achieving a minimum meets a threshold of error as would be readily recognized by one of ordinary skill in the art, Aratani teaches thresholds to trigger recalibration to modify Seeth’s teaching and image processing techniques in addition to those of Seeth addressing projection error handling.  Barreto teaches the use of image processing techniques including fittings including edge point use to determine error / calibration of the camera parameters.  Ying supplements Barreto’s teachings with additional image processing techniques and illustrates clearer usage of original images for edge point determination and fitting with spheres and circles to suggest modifications to at least Barreto to remedy contrasts / obvious variants of the teachings of Barreto.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seeth’s image processing algorithm to include the use of thresholds to trigger calibration as taught / suggested by Aratani and use edge point detection and calibration of camera parameter techniques as taught by Barreto with the use of Barreto’s edge point detection in original images as taught by Ying.  The combination teaches
acquiring, by a camera, image data of a surrounding of the vehicle [Seeth Figures 4 and 10 (exemplary images / FOV captured form the imaging system from a vehicle) as well as Paragraphs 4 (input images for calibration / parameter determination), 14 – 15 (vehicle based imaging system and variants thereof), 62 (imaging from a vehicle and rendering obvious the number of cameras in the system – see Paragraph 73 as well), and 68 – 70 (volumes / FOVs of cameras and capturing images surrounding the vehicle the imager / camera is on)]; 
determining, by a processor [Seeth Paragraphs 14 – 15 (camera system with a computer processor to processing / updating camera position / parameters)], edge points in the image data [see Seeth citations in the “acquiring” limitation for “image data” citations to apply techniques of Barreto and Ying to determine edge points in at least Barreto Figure 4 (subfigures included) as well as Column 8 line 44 – Column 9 line 21 (edge point determination in which an intermediate image is used); Ying Figures 3 and 4 (subfigures included) as well as Section 1 (Page 62 Paragraph of Section 1 in which the “actual image” is used for projecting image curves to determine edge points (suggests working in actual / raw image for Barreto) and Section 4 (the 2 Paragraphs on page 65 where the image curve are used to detect / process edge points in the raw image as recognized by one of ordinary skill in the art)];
determining, by the processor, that a calibration of an intrinsic parameter of the camera is required [Seeth Paragraphs 5, 14 – 15 (processor used) and 64 – 65 (intrinsic parameters to update and lumped into usage of addressing camera parameters with calibration considerations with error minimization to determine parameters in relationship with projections); Regarding the “required” features of the claim (rendering obvious a threshold test based on errors) Aratani Figures 3, 4, 10, 11, 17, and 18 (see at least reference characters S3100, S10100, S18100) as well as Paragraphs 15 (lens distortion and camera parameters to update based on error – to combine with the intrinsic parameters as taught by Seeth and in view of Paragraphs 80 and 118 (parameters of the imaging device / camera), 59 – 61, 84 – 87 (determination based on error detected to actively update the parameters of the camera / calibrate the camera parameters), and 132], by at least one of the following:
determining that an error in a back projection of edge points in the image data projected to edge points on a sphere exceeds an error threshold, the error in the back projection determined as a distance from the edge points to a circle on the sphere [See “reprojection” limitation for citations where Seeth in Paragraphs 64- 65 and 73 renders obvious various projection techniques to use (e.g. back projection or re-projection) thus similar reasoning / citations are applicable],
determining that an error in a forward projection of the edge points on the sphere projected to the edge points on the image data exceeds the error threshold, the error in the forward projection determined as a distance from the edge points to a curve in the image data [See “reprojection” limitation for citations where Seeth in Paragraphs 64- 65 and 73 renders obvious various projection techniques to use (e.g. re-projection as including forwards projection) and Ying Pages 63 – 64 where the projection de3scribed renders obvious the use of a forward projection technique thus similar reasoning / citations are applicable], and
determining that an error in a reprojection of the edge points in the image data projected to the edge points on a sphere and then projected back to the edge points in the image data exceeds the error threshold, the error in the reprojection determined as a distance from the edge points to the curve in the image data [Seeth Figures 1 – 2 (calibration based on error / projection error), 6, and 10 – 11 as well as Paragraphs 64 – 65 and 73 (back projection and reprojection errors (using a RMS error / distance error metric) to be combined / modified with Ying’s projections techniques); Aratani Figures 3, 10, and 18 as well as Paragraphs 80 – 84 and 113 – 119 (rendering obvious the reprojection error and RMS error statistic used to compare to a threshold value as a distance to represent the error); Barreto Figures 4 – 5 (subfigures included) and 7 – 8 as well as Column 4 lines 27 – 36 (unit circle projections used), Column 8 line 4 – Column 9 line 24 (edge point determination in which an intermediate image is used and using conic curve fitting (one of ordinary skill in the art recognizes a sphere and a circle as conic curves) for edge points in which at least algorithms in Stehle and reference [23] (Fitzgibbon paper on using ellipses for the fitting) are suggested rendering obvious to one of ordinary skill in the art a known algorithm used to perform the conic curve fitting (e.g. circles or ellipses – additionally see at least Ying Section 4.3)); Ying Figures 2 – 4 (subfigures included) as well as Section 1 (Page 62 Paragraph of Section 1 in which the “actual image” is used for projecting image curves to determine edge points (suggests working in actual / raw image for Barreto), Section 2 (in particular Steps 2 – 4 and Pages 63 – 64 where the great circle of the unit sphere is a circle on the unit sphere which is a result of the claimed projection) and Section 4 (the 2 Paragraphs on page 65 where the image curve are used to detect / process edge points in the raw image as recognized by one of ordinary skill in the art and also fitting the great circle of the sphere to the edge points / curves via projection as suggested / taught by Seeth and Barreto))], and
performing, by the processor, the calibration of an intrinsic parameter of the camera when the calibration is determined to be required [Seeth Figures 1 – 2 (see optimization of parameters) as well as Paragraphs 5, 14 – 15 (processor use) and 64 – 65 (intrinsic parameters to update and lumped into usage of addressing camera parameters with calibration considerations with error minimization to determine parameters in relationship with projections) and 73 (errors to trigger calibration); Regarding the “required” features of the claim (rendering obvious a threshold test based on errors) Aratani Figures 3, 4, 10, 11, 17, and 18 (see at least reference characters S3100, S10100, S18100 for using thresholds to render obvious the “required” feature of the claim) as well as Paragraphs 15 (lens distortion and camera parameters to update based on error – to combine with the intrinsic parameters as taught by Seeth and in view of Paragraphs 80 and 118 (parameters of the imaging device / camera), 59 – 61 (conditions based on recommendations based on error thresholds for calibration of parameters to be performed), 80 – 88 (determination based on error detected to actively update the parameters of the camera / calibrate the camera parameters), 115 – 120 (calibrating parameters of the image capture device / camera), and 132].
See claim 1 for the motivation to combine Seeth, Aratani, Barreto, and Ying since claim 1 is the apparatus performing the steps of the claimed method.

Regarding claim 14, see claim 12 which is the program stored upon the claimed storage media.  Further, Seeth Paragraphs 13 – 15 (in particular Paragraph 13 where the cited Paragraphs render obvious teaches the use of a computer, processor with software instructions, and storage media with program / instructions to execute by a computer / processor) renders obvious the use of storage media to store programs to implement the method of claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bao, et al. (US PG PUB 2019/0096091 A1 referred to as “Bao” throughout) teaches in Figures 6, 7, 9, and 11 inlier point consideration in determining projection error with thresholds used to determine whether calibration needs to occur.  Kolavennu, et al. (US Patent #10,083,376 B2 referred to as “Kolavennu” throughout) teaches in Figure 1 the use of an imaging system with a vehicle for more structure / details in arrangements.
Additional references found based on updated Search and Consideration: Golparvar-Fard, et al. (US Patent #11,288,412 B2 referred to as “Gol” throughout) in Figures 25 – 26 teaches calibration and uses point clouds / various points for the calibration.  Lukierski, et al. (US PG PUB 2019/0155302 A1 referred to as “Lukierski” throughout) teaches re-projection error for calibration determination in Figure 4B and Paragraphs 106 – 116.

References considered in ODP Search include: Pentenrieder, et al. (US Patent #7,768,534 B2 referred to as “Pent” throughout) in which claims 1 and 17 were similar to the pending application; and Natroschvilli, et al. (US PG PUB 2012/0287232 A1 referred to as “Nat” throughout) in which RMS is minimized rather than the usage of threshold criteria and focuses on calibration of extrinsic parameters.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487